Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 15, 2018

The Court of Appeals hereby passes the following order:

A18A1444. DAVID BRITT v. THE STATE.

      In 2015, David Britt pled guilty to failing to register as a sex offender, and the
trial court sentenced him to eight years, with 421 days to serve in confinement and
the remainder on probation. In 2017, Britt filed a motion to vacate a void sentence
and conviction. The trial court denied the motion, and Britt appeals.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See id. at 218 (2); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010). A direct appeal may lie from an order denying a motion to vacate or correct
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper, supra at 217 n.1; Burg v. State, 297 Ga. App. 118, 119
(676 SE2d 465) (2009). “Motions to vacate a void sentence generally are limited to
claims that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Thus,
when a sentence is within the statutory range of punishment, it is not void. Jones v.
State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Here, Britt asserts that he has already served his sentence for the underlying sex
crime. He contends that any requirement that he register for a lifetime as a sex
offender is thus void. This argument, however, has been rejected by the Supreme
Court. See Hollie v. State, 287 Ga. 389, 390-391 (2) (696 SE2d 642) (2010). Because
Britt’s sentence falls within the statutory range of punishment, he has not alleged a
colorable void sentence claim. See OCGA § 42-1-12 (n) (punishment ranges from one
to 30 years). Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/15/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.